              Case 1:18-cr-00834-PAE Document 475 Filed 04/23/20 Page 1 of 1

                                          L AW O FFICES
                                LAZZARO LAW FIRM, P.C.
                                         360 COURT STREET
                                              SUITE 3
                                     BROOKLYN, NEW YORK 11231

                                     TELEPHONE: (718) 488-1900
                                     TELECOPIER: (718) 488-1927
                                     EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                      * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                             April 23, 2020

Honorable Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:         United States v. Daniel Hernandez
            Docket No.: S5 18-CR-0834-004 (PAE)
            Request to Expand Home Confinement to Backyard

Dear Judge Engelmayer:

        As you know, I represent Daniel Hernandez. As per the letter e-mailed to your Honor’s
chamber’s e-mail earlier today, I am making a motion to expand Mr. Hernandez’s home
confinement. Given the sensitive nature of my request, I am requesting that the e-mailed letter be
filed under seal.

       Thank you for your attention herein. Please contact me if you have any questions or need any
additional information.

                                                     Very Truly Yours,

                                                     LAZZARO LAW FIRM, P.C.

                                                     BY:              /s/
                                                                  LANCE LAZZARO

cc.:        USPO Adam Pakula
            via e-mail: adam_pakula@nysp.uscourts.gov
            USPO David Mulcahy
            via e-mail: david_mulcahy@nysp.uscourts.gov
            AUSA Michael Longyear
            via e-mail: michael.longyear@usdoj.gov
